 

Exhibit 10.1 

 

Execution Version

 

 

Morningstar, Inc.

 

$350,000,000

 

2.32% Senior Notes due October 26, 2030

 



 

 

Note Purchase Agreement

 



 

 

 

Dated October 26, 2020

 

 

 

 

 

Table of Contents

 

SectionHeading Page

 

Section 1. Authorization of Notes; Incremental Leverage Fee 1

 

Section 1.1. Authorization of Notes 1 Section 1.2. Incremental Leverage Fee 1

 

Section 2. Sale and Purchase of Notes 2

 

Section 2.1. Notes 2 Section 2.2. Subsidiary Guaranty 2

 

Section 3. Closing 2

 

Section 4. Conditions to Closing 3

 

Section 4.1. Representations and Warranties 3 Section 4.2. Performance; No
Default 3 Section 4.3. Compliance Certificates 3 Section 4.4. Opinions of
Counsel 4 Section 4.5. Purchase Permitted By Applicable Law, Etc. 4 Section 4.6.
Sale of Other Notes 4 Section 4.7. Payment of Special Counsel Fees 4 Section
4.8. Private Placement Number 4 Section 4.9. Changes in Corporate Structure 4
Section 4.10. Subsidiary Guaranty 4 Section 4.11. Funding Instructions 5 Section
4.12. Proceedings and Documents 5

 

Section 5. Representations and Warranties of the Company 5

 

Section 5.1. Organization; Power and Authority 5 Section 5.2. Authorization,
Etc. 5 Section 5.3. Disclosure 6 Section 5.4. Organization and Ownership of
Shares of Subsidiaries; Affiliates 6 Section 5.5. Financial Statements; Material
Liabilities 7 Section 5.6. Compliance with Laws, Other Instruments, Etc. 7
Section 5.7. Governmental Authorizations, Etc. 7 Section 5.8. Litigation;
Observance of Agreements, Statutes and Orders 7 Section 5.9. Taxes 8 Section
5.10. Title to Property; Leases 8 Section 5.11. Licenses, Permits, Etc. 8
Section 5.12. Compliance with Employee Benefit Plans 9 Section 5.13. Private
Offering by the Note Parties 10 Section 5.14. Use of Proceeds; Margin
Regulations 10 Section 5.15. Existing Indebtedness; Future Liens 10

 



-i-

 

 

Section 5.16. Foreign Assets Control Regulations, Etc. 11 Section 5.17. Status
under Certain Statutes 12 Section 5.18. Environmental Matters 12

 

Section 6.

Representations of the Purchasers

12

 

Section 6.1. Purchase for Investment 12 Section 6.2. Source of Funds 12

 

Section 7. Information as to Company



14

 

Section 7.1. Financial and Business Information 14 Section 7.2. Officer’s
Certificate 17 Section 7.3. Visitation 18 Section 7.4. Electronic Delivery 18

 

Section 8. Payment and Prepayment of the Notes 19

 

Section 8.1. Maturity 19 Section 8.2. Optional Prepayments with Make-Whole
Amount 19 Section 8.3. Allocation of Partial Prepayments 19 Section 8.4.
Maturity; Surrender, Etc. 19 Section 8.5. Purchase of Notes 20 Section 8.6.
Make-Whole Amount 20 Section 8.7. Payments Due on Non-Business Days 22
Section 8.8. Change of Control 22

 

Section 9. Affirmative Covenants. 23

 

Section 9.1. Compliance with Laws 24 Section 9.2. Insurance 24 Section 9.3.
Maintenance of Properties 24 Section 9.4. Payment of Taxes and Claims 24
Section 9.5. Corporate Existence, Etc. 24 Section 9.6. Books and Records 25
Section 9.7. Subsidiary Guarantors 25

 

Section 10. Negative Covenants. 26

 

Section 10.1. Transactions with Affiliates 26 Section 10.2. Merger,
Consolidation, Etc. 26 Section 10.3. Line of Business 28 Section 10.4. Economic
Sanctions, Etc. 28 Section 10.5. Sale of Assets, Etc. 28 Section 10.6. Liens 29
Section 10.7. Financial Covenants. 32 Section 10.8. Priority Debt. 32

 

Section 11. Events of Default 32

 

-ii-

 

 

Section 12. Remedies on Default, Etc. 35

 

Section 12.1. Acceleration 35 Section 12.2. Other Remedies 35 Section 12.3.
Rescission 36 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.
36

 

Section 13. Registration; Exchange; Substitution of Notes 36

 

Section 13.1. Registration of Notes 36 Section 13.2. Transfer and Exchange of
Notes 37 Section 13.3. Replacement of Notes 37

 

Section 14. Payments on Notes 37

 

Section 14.1. Place of Payment 37 Section 14.2. Payment by Wire Transfer 38
Section 14.3. FATCA Information 38

 

Section 15. Expenses, Etc. 39

 

Section 15.1. Transaction Expenses 39 Section 15.2. Certain Taxes 39
Section 15.3. Survival 39

 

Section 16. Survival of Representations and Warranties; Entire Agreement 40

 

Section 17. Amendment and Waiver 40

 

Section 17.1. Requirements 40 Section 17.2. Solicitation of Holders of Notes 40
Section 17.3. Binding Effect, Etc. 41 Section 17.4. Notes Held by Note Parties,
Etc. 41

 

Section 18. Notices 42

 

Section 19. Reproduction of Documents 42

 

Section 20. Confidential Information 43

 

Section 21. Substitution of Purchaser 44

 

Section 22. Miscellaneous 44

 

Section 22.1. Successors and Assigns 44 Section 22.2. Accounting Terms 44
Section 22.3. Severability 45 Section 22.4. Construction, Etc. 45

 



-iii-

 

 

Section 22.5. Counterparts 46 Section 22.6. Governing Law 46 Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial 46       Signature 48

 



-iv-

 

 

Schedule A —

Defined Terms

      Schedule 1 — Form of 2.32% Senior Note due October 26, 2030      
Schedule 2.2 — Form of Subsidiary Guaranty       Schedule 4.4(a) — Form of
Opinion of Special Counsel for the Company       Schedule 4.4(b) — Form of
Opinion of Special Counsel for the Purchasers       Schedule 5.3 — Disclosure
Materials       Schedule 5.4 — Subsidiaries of the Company and Ownership of
Subsidiary Stock       Schedule 5.5 — Financial Statements       Schedule 5.15 —
Existing Indebtedness       Schedule 10.6 — Existing Liens       Exhibit 14.2 —
Form of Tax Compliance Certificate       Purchaser Schedule — Information
Relating to Purchasers

 



-v-

 

 

 

Morningstar, Inc.

22 West Washington Street

Chicago, Illinois 60602

 

2.32% Senior Notes due October 26, 2030

 

October 26, 2020

 

To Each of the Purchasers Listed in

the Purchaser Schedule Hereto:

 

Ladies and Gentlemen:

 

Morningstar, Inc. an Illinois corporation (the “Company”), agrees with each of
the Purchasers as follows:

 

Section 1.        Authorization of Notes; Incremental Leverage Fee.

 

Section 1.1.       Authorization of Notes The Company will authorize the issue
and sale of $350,000,000 aggregate principal amount of its 2.32% Senior Notes
due October 26, 2030 (the “Notes”). The Notes shall be substantially in the form
set out in Schedule 1. Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern.

 

Section 1.2.       Incremental Leverage Fee. (a) If the Consolidated Leverage
Ratio exceeds 3.50 to 1.00 as permitted by Section 10.7(a), as evidenced by an
Officer’s Certificate delivered pursuant to Section 7.2(a), an incremental
leverage fee shall be due on the Notes in an aggregate amount equal to 0.75% of
the aggregate outstanding principal amount of the Notes per annum, which shall
be due and payable on the Notes as and to the extent provided in Section 1.2(b)
below (the “Incremental Leverage Fee”). Such Incremental Leverage Fee shall
begin to accrue on the first day of the fiscal quarter following the fiscal
quarter in respect of which such Officer’s Certificate was delivered, and shall
continue to accrue until the Company has provided an Officer’s Certificate
pursuant to Section 7.2(a) demonstrating that, as of the last day of the fiscal
quarter in respect of which such Officer’s Certificate is delivered, the
Leverage Ratio is not more than 3.50 to 1.00. In the event such Officer’s
Certificate evidencing that the Consolidated Leverage Ratio is not more than
3.50 to 1.00 is delivered, the Incremental Leverage Fee shall cease to accrue on
and as of the last day of the fiscal quarter in respect of which such Officer’s
Certificate is delivered.

 

(b)       Within 10 Business Days of the delivery of an Officer’s Certificate
pursuant to Section 7.2(a) for any fiscal quarter in which the Incremental
Leverage Fee accrued, the Company shall pay to each holder of a Note the amount
attributable to the Incremental Leverage Fee (the “Incremental Leverage Fee
Payment”) which shall be the product of (i) the aggregate outstanding principal
amount of Notes held by such holder (or its predecessor(s) in interest, to the
extent of the aggregate outstanding principal amount of Notes transferred by
such predecessor(s) in interest to such holder) as of the first day that the
Incremental Leverage Fee begins to accrue with respect to the period covered by
such Officer’s Certificate, (ii) 0.75% (to reflect the Incremental Leverage Fee)
and (iii) 0.25 (to reflect that the Incremental Leverage Fee is payable
quarterly). The Incremental Leverage Fee Payment, if any, shall be paid by wire
transfer of immediately available funds to each holder of the Notes in
accordance with the terms of this Agreement. The Company, the Purchasers and
each holder agree that, for purposes of the Code, the Incremental Leverage Fee
Payment constitutes additional interest.

 



 

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(c)       For avoidance of doubt, no Incremental Leverage Fee will be used in
calculating any Make-Whole Amount.

 

Section 2.        Sale and Purchase of Notes .

 

Section 2.1.        Notes. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, at the Closing provided for in Section 3, Notes
in the principal amount specified opposite such Purchaser’s name in the
Purchaser Schedule at the purchase price of 100% of the principal amount
thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

Section 2.2.        Subsidiary Guaranty. The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of even date herewith, which shall be substantially in the
form of Schedule 2.2 attached hereto, and otherwise in accordance with the
provisions of Section 9.7 hereof.

 

Section 3.        Closing.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on
October 26, 2020 (the “Closing Date”) or on such other Business Day thereafter
on or prior to October 30, 2020 as may be agreed upon by the Company and the
Purchasers. At the Closing the Company will deliver to each Purchaser the Notes
to be purchased by such Purchaser in the form of a single Note (or such greater
number of Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to the account designated by the Company in the funding
instructions to be delivered by the Company in accordance with Section 4.11
hereof. If at the Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure by the Company to tender such Notes
or any of the conditions specified in Section 4 not having been fulfilled to
such Purchaser’s satisfaction.

 



-2-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 4.        Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.       Representations and Warranties.

 

(a)       Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing (except to the extent that any such representation or warranty
expressly relates to a specified earlier date, in which case such representation
or warranty shall be true and correct as of such earlier date).

 

(b)       Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the Closing (except to the extent
that any such representation or warranty expressly relates to a specified
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date).

 

Section 4.2.       Performance; No Default. Each Note Party shall have performed
and complied with all agreements and conditions contained in this Agreement and
the other Note Documents required to be performed or complied with by it prior
to or at the Closing. Immediately before and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither any Note Party nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.

 

Section 4.3.       Compliance Certificates.

 

(a)       Officer’s Certificate. Each Note Party shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

 

(b)       Secretary’s Certificate. Each Note Party shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Note Documents to which it is party or which it executing and (ii) such Note
Party’s organizational documents as then in effect.

 



-3-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 4.4.        Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Sheppard Mullin Richter & Hampton LLP counsel for the Note
Parties, covering the matters set forth in Schedule 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

 

Section 4.5.        Purchase Permitted By Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

 

Section 4.6.        Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.

 

Section 4.7.        Payment of Special Counsel Fees. Without limiting
Section 15.1, the Note Parties shall have paid on or before the Closing the
fees, charges and disbursements of the Purchasers’ special counsel referred to
in Section 4.4 to the extent reflected in a statement of such counsel rendered
to the Note Parties at least one Business Day prior to the Closing.

 

Section 4.8.        Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Notes.

 

Section 4.9.        Changes in Corporate Structure. The Note Parties shall not
have changed their jurisdiction of incorporation or organization, as applicable,
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

 

Section 4.10.        Subsidiary Guaranty. The Subsidiary Guaranty shall have
been duly authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser or its special counsel shall have
received a true, correct and complete copy thereof.

 



-4-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 4.11.        Funding Instructions. At least five (5) Business Days prior
to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number and
(c) the account name and number into which the purchase price for the Notes is
to be deposited. Each Purchaser has the right, but not the obligation, upon
written notice (which may be by email) to the Company, to elect to deliver a
micro deposit (less than $50.00) to the account identified in the written
instructions no later than two (2) Business Days prior to Closing. If a
Purchaser delivers a micro deposit, a Responsible Officer must verbally verify
the receipt and amount of the micro deposit to such Purchaser on a telephone
call initiated by such Purchaser prior to Closing. The Company shall not be
obligated to return the amount of the micro deposit, nor will the amount of the
micro deposit be netted against the Purchaser’s purchase price of the Notes.

 

Section 4.12.        Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 

Section 5.        Representations and Warranties of the Company.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.       Organization; Power and Authority. Each Note Party is a legal
entity duly organized or formed, validly existing and in good standing under the
laws of its jurisdiction of incorporation, organization or formation, and is
duly qualified as a foreign entity (if such qualification is necessary) and is
in good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Note Party has the power and
authority to own or hold under lease the Material properties it purports to own
or hold under lease , to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and the other Note Documents, to
which it is a party and to perform the provisions hereof and thereof. Each
Subsidiary Guarantor has the requisite entity power and authority to own or hold
under lease the Material properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver the Subsidiary Guaranty, and to perform the provisions thereof
applicable to it.

 

Section 5.2.       Authorization, Etc. This Agreement and the other Note
Documents have been duly authorized by all necessary limited partnership, other
corporation or limited liability company action, as the case may be, on the part
of each Note Party party thereto, and this Agreement and the other Note
Documents constitute, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of each Note Party party
thereto enforceable against such Note Party in accordance with its terms, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 



-5-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 5.3.       Disclosure. The Note Parties, through their agents, BofA
Securities, Inc. and JP Morgan Securities LLC, have delivered to each Purchaser
a copy of a Private Placement Memorandum, dated September 2020 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Note Parties. This Agreement, the Memorandum,
the financial statements listed in Schedule 5.5 and the documents, certificates
or other writings delivered to the Purchasers by or on behalf of the Note
Parties prior to September 23, 2020 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since December 31,
2019, there has been no change in the financial condition, operations, business,
properties or liabilities of the Note Parties except changes that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to any Note Party that would reasonably
be expected to have a Material Adverse Effect that has not been set forth herein
or in the Disclosure Documents.

 

Section 5.4.       Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists as of the date of this Agreement of (i) the Company’s
Subsidiaries, showing, as to each Subsidiary, the name thereof, the jurisdiction
of its organization, the percentage of shares of each class of its capital stock
or similar equity interests outstanding owned by the Company and each other
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, (ii) the
Company’s Affiliates, other than Subsidiaries, and (iii) the Company’s directors
and senior officers.

 

(b)       All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries as of the date of this Agreement have been validly issued,
are fully paid and non-assessable and are owned by the Company or another
Subsidiary free and clear of any Lien that is prohibited by this Agreement
(except as noted on Schedule 5.4).

 

(c)       Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

 



-6-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(d)       No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4 and
customary limitations imposed by corporate law or similar statutes and
agreements of Subsidiaries acquired after the date of this Agreement)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

 

Section 5.5.       Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.6.       Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Note Parties of each Note Document to which it
is party will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Note Party under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter, regulations or by-laws,
shareholders agreement or any other agreement or instrument to which such Note
Party is bound or by which such Note Party or any of their respective properties
may be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority applicable to any Note Party or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to any Note Party.

 

Section 5.7.       Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Note Party of this Agreement or any other Note Document.

 

Section 5.8.       Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of any Note Party, threatened against or affecting any Note
Party or their Subsidiaries or any property of any Note Party or their
Subsidiaries in any court or before any arbitrator of any kind or before or by
any Governmental Authority that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)       None of the Note Parties nor its Subsidiaries are (i) in default under
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court, any
arbitrator of any kind or any Governmental Authority or (iii) in violation of
any applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
referred to in clauses (i), (ii) or (iii) would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 



-7-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 5.9.       Taxes. (a) Each Note Party and its Subsidiaries have filed
all Material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets or income, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which, individually or in the aggregate,
is not Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which such Note Party or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. No Note Party knows of
any basis for any other tax or assessment that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate.

 

(b)       The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2013.

 

Section 5.10.       Title to Property; Leases. Each Note Party and its
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by any Note Party or their Subsidiaries after
such date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

 

Section 5.11.       Licenses, Permits, Etc. (a) Each Note Party and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.

 

(b)       No product or service of any Note Party or any of its Subsidiaries
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person except for those infringements that,
individually or in the aggregate, would not have a Material Adverse Effect.

 

(c)       To the best knowledge of each Note Party, there is no Material
violation by any Person of any right of any Note Party or any of its
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by any Note Party or any of its Subsidiaries.

 



-8-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 5.12.       Compliance with Employee Benefit Plans. (a) Each Note Party
and each ERISA Affiliate have operated and administered each Plan in compliance
with all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. With respect to each Plan,
neither a Note Party nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by any Note Party or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of any Note Party or any
ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be individually or in the aggregate Material.

 

(b)       Neither the Note Party nor any ERISA Affiliate maintains, contributes
to or is obligated to maintain or contribute to, or has, at any time within the
past five years, maintained, contributed to or been obligated to maintain or
contribute to, any employee benefit plan which is subject to Title IV of ERISA.
The present value of the accrued benefit liabilities (whether or not vested)
under each Non-U.S. Plan that is funded, determined as of the end of the
Company’s most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities by a Material amount. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

 

(c)       Each Note Party and its ERISA Affiliates have not incurred
(i) withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material or (ii) any obligation
in connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate are Material.

 

(d)       The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

 

(e)       The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Note Parties to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

 



-9-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(f)       All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by any Note Party and its Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue would not be reasonably
expected to have a Material Adverse Effect.

 

Section 5.13.       Private Offering by the Note Parties. None of the Note
Parties nor anyone acting on its behalf has offered the Notes or any similar
Securities for sale to, or solicited any offer to buy the Notes or any similar
Securities from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than 50 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. None of the Note Parties nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

 

Section 5.14.       Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes hereunder to refinance existing
indebtedness and for general corporate purposes. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve any Note Party in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Note Parties does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.       Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of September 30, 2020
(including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guarantee thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries. None of the Note Parties nor any of its Subsidiaries is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the any Note Party or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
any Note Party or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

(b)       Except as disclosed in Schedule 5.15 and Liens entered into after the
date of this Agreement that are permitted pursuant to this Agreement, neither
the Company nor any Subsidiary has agreed or consented to cause or permit any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
that secures Indebtedness or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures Indebtedness.

 



-10-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(c)       None of the Note Parties nor its Subsidiaries are a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of such Note Party or such Subsidiary, any agreement relating
thereto or any other agreement (including its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of such Note Party, except as
disclosed in Schedule 5.15 and instruments, documents and agreements evidencing
or relating to Indebtedness, and agreements related to the sale of assets, in
each case not prohibited by the provisions of this Agreement.

 

Section 5.16.       Foreign Assets Control Regulations, Etc. (a) None of the
Note Parties nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

 

(b)       None of the Note Parties nor any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws
or (ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

(c)       No part of the proceeds from the sale of the Notes hereunder:

 

(i)       constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by a Note Party or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

 

(ii)       will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

 

(iii)       will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)       Each Note Party has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that each Note Party and each Controlled Entity is and will continue to
be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

 



-11-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 5.17.       Status under Certain Statutes. Except for Morningstar Funds
Trust and Morningstar Investment Management which are both subject to the
Investment Company Act of 1940, none of the Note Parties nor any of its
Subsidiaries are subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act. No further consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
(including, without limitation, under the Investment Company Act of 1940) to
authorize the execution, delivery or performance by the Note Parties of this
Agreement, or any other Note Document.

 

Section 5.18.       Environmental Matters. The Note Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Note Parties
have reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 6.        Representations of the Purchasers.

 

Section 6.1.       Purchase for Investment. Each Purchaser severally represents
that it is an institutional “accredited investor” within the meaning of Rule 501
of the Securities Act and is purchasing the Notes for its own account or for one
or more separate accounts maintained by such Purchaser or for the account of one
or more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

Section 6.2.       Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

 

(a)       the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 



-12-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(b)       the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)       the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

(d)       the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this
clause (d);or

 

(e)       the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

(f)       the Source is a governmental plan; or

 



-13-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(g)       the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)       the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.        Information as to Company

 

Section 7.1.       Financial and Business Information. The Company shall deliver
to each Purchaser and each holder of a Note that is an Institutional Investor:

 

(a)       Quarterly Statements — within 45 days (or such longer period as is the
earlier of (x) 5 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date; provided that such
period may in no event be longer than 75 days after the end of each quarterly
fiscal period of the Company) after the end of each quarterly fiscal period in
each fiscal year of the Company (other than the last quarterly fiscal period of
each such fiscal year), duplicate copies of,

 

(i)       a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

 

(ii)       consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

 

(b)       Annual Statements — within 90 days (or such longer period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date; provided that such period may
in no event be longer than 120 days after the end of each fiscal year of the
Company) after the end of each fiscal year of the Company, duplicate copies of

 



-14-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(i)       a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and

 

(ii)       consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

 

(c)       SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice, proxy statement or similar
document sent by any Note Party or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability) or (y) to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by any Note Party or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by any Note Party or any Subsidiary to the public concerning
developments that are Material;

 

(d)       Notice of Default or Event of Default — promptly, and in any event
within 5 days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

 



-15-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(e)       Employee Benefits Matters — promptly, and in any event within 5 days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that any Note
Party or an ERISA Affiliate proposes to take with respect thereto:

 

(i)       with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;

 

(ii)       the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by a Note Party or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

 

(iii)       any event, transaction or condition that could result in the
incurrence of any liability by a Note Party or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of a Note Party or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; or

 

(iv)       receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

 

(f)       Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to a Note Party or any
Subsidiary of a Note Party from any Governmental Authority relating to any
violation of any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;

 

(g)       Resignation or Replacement of Auditors — within 10 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request; and

 

(h)       Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of any Note Party or any of their Subsidiaries
(including actual copies of the Company’s Form 10-Q and Form 10-K) or relating
to the ability of any Note Party to perform its obligations hereunder and under
the Note Documents to which it is party as from time to time may be reasonably
requested by any such holder of a Note.

 



-16-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 7.2.       Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:

 

(a)       Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10 during the quarterly or
annual period covered by the financial statements then being furnished,
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence, together with a reconciliation of assets, liabilities, income and
expenses of such financial statements (i) with Static GAAP (if Static GAAP is
being applied at such time), showing in reasonable detail of the effect of the
application of Static GAAP and (ii)with any Change in Lease Accounting Standard
(if there has been a Change in Lease Accounting Standard since the date of this
Agreement) showing in reasonable detail the effect of the application GAAP in
effect at such time and GAAP prior to the effectiveness of Financial Accounting
Standards Board Accounting Standards Codification Topic No. 842 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect). In the event that any Note Party or any Subsidiary
has made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.2) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
and

 

(b)       Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and

 

(c)       Subsidiary Guarantors – setting forth a list of all Subsidiaries that
are Subsidiary Guarantors and certifying that each Subsidiary that is required
to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor,
in each case, as of the date of such certificate of Senior Financial Officer.

 



-17-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 7.3.       Visitation. The Company shall permit the representatives of
each holder of a Note that is an Institutional Investor:

 

(a)       No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Note Parties and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

(b)       Default — if a Default or Event of Default then exists, at the expense
of such Note Party to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

 

Section 7.4.       Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by any Note Party pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if such Note Party satisfies any of the following requirements with
respect thereto:

 

(a)       such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each holder of a Note by e-mail at the e-mail
address set forth in such holder’s Purchaser Schedule or as communicated from
time to time in a separate writing delivered to the Company;

 

(b)       the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at
http://morningstar.com/company as of the date of this Agreement;

 

(c)       such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of any Note Party on IntraLinks
or on any other similar website to which each holder of Notes has free access;
or

 



-18-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

(d)       the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

 

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior written notice, which may be by e-mail or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

 

Section 8.       Payment and Prepayment of the Notes.

 

Section 8.1.       Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

 

Section 8.2.       Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

Section 8.3.       Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 

Section 8.4.       Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 



-19-

 

 

Morningstar, Inc.  Note Purchase Agreement

 

Section 8.5.       Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company, any Subsidiary or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 35% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of the Notes
such fact and the expiration date for the acceptance by holders of Notes of such
offer shall be extended by the number of days necessary to give each such
remaining holder at least 5 Business Days from its receipt of such notice to
accept such offer. The Company will promptly cancel all Notes acquired by it,
any Subsidiary or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to this Agreement and no Notes may be issued in substitution
or exchange for any such Notes.

 

Section 8.6.       Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings: “Called Principal” means, with respect to any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 



-20-

 

 

 

Morningstar, Inc. Note Purchase Agreement

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 



-21-

 

 

Morningstar, Inc. Note Purchase Agreement

 

Section 8.7.     Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding, (x) except as set forth in
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

 

Section 8.8.     Change of Control. (a) Notice of Change of Control. The Company
will, within 15 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control, give written notice of such Change of
Control to each holder of Notes unless notice in respect of such Change of
Control is given pursuant to Section 8.8(b). If a Change of Control has
occurred, such notice

shall contain and constitute an offer to prepay Notes as described in
Section 8.8(c) and shall be accompanied by the certificate described in
Section 8.8(g).

 

(b)     Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
Section 8.8(c), accompanied by the certificate described in Section 8.8(g), and
(ii) contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.8.

 

(c)     Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.8(a) and Section 8.8(b) shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by Section 8.8(a), such date shall be not less than 20 days and not
more than 30 days after the date of such offer (if the Proposed Prepayment Date
shall not be specified in such offer, the Proposed Prepayment Date shall be the
20th day after the date of such offer).

 

(d)     Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.8 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.8 shall be deemed to
constitute a rejection of such offer by such holder.

 

(e)     Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in
Section 8.8(f).

 



-22-

 

 

Morningstar, Inc. Note Purchase Agreement

 

(f)      Deferral Pending Change of Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.8(b) and accepted in
accordance with Section 8.8(d) is subject to the occurrence of the Change of
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change of Control does not occur on the Proposed Prepayment
Date in respect thereof, the prepayment shall be deferred until and shall be
made on the date on which such Change of Control occurs. The Company shall keep
each holder of Notes reasonably and timely informed of (i) any such deferral of
the date of prepayment, (ii) the date on which such Change of Control and the
prepayment are expected to occur, and (iii) any determination by the Company
that efforts to effect such Change of Control have ceased or been abandoned (in
which case the offers and acceptances made pursuant to this Section 8.8 in
respect of such Change of Control shall be deemed rescinded).

 

(g)     Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.8
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change of Control.

 

(h)     “Change of Control” Defined. “Change of Control” means (i) an event or
series of events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
(a) the holders of any Founder Family Shares, (b) any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, (c) any
person or entity acting in its capacity as trustee, agent or other fiduciary on
behalf of any person or group described in preceding clauses (a) or (b)) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the Equity Interests of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right) or (ii) the Company shall cease to own and control, of record
and beneficially, directly or indirectly, at least 100% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of each other Note Party on a fully diluted basis (which for this purpose shall
excluded all Equity Interests that have not yet vested and Equity Interests
issued to directors as qualifying shares to the extent such issuances are
required under Applicable Law).

 

Section 9.          Affirmative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 



-23-

 

 

Morningstar, Inc. Note Purchase Agreement

 

Section 9.1.     Compliance with Laws. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.     Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

 

Section 9.3.     Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.     Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, or income, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of any Note Party or any Subsidiary, provided that
none of the Note Parties nor any Subsidiary need pay any such tax, assessment,
charge, levy or claim if (i) the amount, applicability or validity thereof is
contested by such Note Party or such Subsidiary on a timely basis in good faith
and in appropriate proceedings, and any Note Party or any Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
such Note Party or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.     Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Sections 10.2 and 10.5, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.

 



-24-

 

 

Morningstar, Inc. Note Purchase Agreement

 

Section 9.6.     Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

 

Section 9.7.     Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:

 

(i)    enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (x) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder and (y) the prompt, full and faithful performance, observance and
discharge by the Company of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guaranty”); and

 

(ii)    deliver the following to each holder of a Note:

 

(A)     an executed counterpart of such Subsidiary Guaranty;

 

(B)     a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in
Sections 5.1, 5.2, 5.6, 5.7, 5.8, 5.9(a), 5.10, 5.11, 5.12, 5.17, and 5.18 of
this Agreement (but only with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company and its Subsidiaries);

 

(C)     all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and

 



-25-

 

 

Morningstar, Inc. Note Purchase Agreement

 

(D)     an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.

 

(b)       At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty under
subparagraph (a) of this Section 9.7 may be discharged from all of its
obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guaranty) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guaranty, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses (i)
through (iv). In the event of any such release, for purposes of Section 10.7 and
Section 10.8, all Indebtedness of such Subsidiary shall be deemed to have been
incurred concurrently with such release.

 

Section 10.      Negative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1.    Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than a Note Party or another Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of
such Note Party’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to such Note Party or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

Section 10.2.    Merger, Consolidation, Etc. The Company will not, and will not
permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:

 



-26-

 

 

Morningstar, Inc. Note Purchase Agreement

 

(a)        in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any state thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

 

(b)        in the case of any such transaction involving a Subsidiary Guarantor,
the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; (2) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that is organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia) and, if such Subsidiary Guarantor is not such corporation or
limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; or (3) any other Person so long as the
transaction is treated as a disposition of all of the assets of such Subsidiary
Guarantor for purposes of Section 10.5 and, based on such characterization,
would be permitted pursuant to Section 10.5;

 

(c)        each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

 

(d)        immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of substantially all of the assets of the
any Note Party shall have the effect of releasing the Company or such Subsidiary
Guarantor, as the case may be, or any successor corporation or limited liability
company that shall theretofore have become such in the manner prescribed in this
Section 10.2, from its liability under (x) this Agreement or the Notes (in the
case of the Company) or (y) the Subsidiary Guaranty (in the case of any
Subsidiary Guarantor), unless, in the case of the conveyance, transfer or lease
of substantially all of the assets of a Subsidiary Guarantor, such Subsidiary
Guarantor is released from its Subsidiary Guaranty in accordance with
Section 9.7(b) in connection with or immediately following such conveyance,
transfer or lease.

 



-27-

 

 

Morningstar, Inc. Note Purchase Agreement

 

Section 10.3.    Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.

 

Section 10.4.    Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

 

Section 10.5.   Sale of Assets, Etc. The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries (taken as a
whole); provided, however, any Note Party or any Subsidiary may sell, leased or
otherwise dispose of assets constituting a substantial part of the assets of the
Company and its Subsidiaries (taken as a whole) if such assets are sold, leased
or otherwise disposed of in an arm’s length transaction and, at such time and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and an amount equal to the net cash proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:

 

(1)        to acquire productive assets used or useful in carrying on the
business of the Company and its Subsidiaries and having a value at least equal
to the portion of the value of such assets sold, leased or otherwise disposed of
in excess of the definition of “substantial part” set forth below; and/or

 

(2)        to prepay or retire Senior Indebtedness of the Company and/or its
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount or any other premium. Any offer of prepayment
of the Notes pursuant to this Section 10.5 shall be given to each holder of the
Notes by written notice that shall be delivered not less than ten (10) days and
not more than sixty (60) days prior to the proposed prepayment date. Each such
notice shall state that it is given pursuant to this Section and that the offer
set forth in such notice must be accepted by such holder in writing and shall
also set forth (i) the prepayment date, (ii) a description of the circumstances
which give rise to the proposed prepayment and (iii) a calculation of the
Ratable Portion for such holder’s Notes. Each holder of the Notes which desires
to have its Notes prepaid shall notify the Company in writing delivered not less
than five (5) Business Days prior to the proposed prepayment date of its
acceptance of such offer of prepayment. If a Holder does not accept an offer to
prepay as set forth in this Section 10.5, the Company shall be permitted to
retain the Ratable Portion of the net proceeds allocable to the Notes of such
Holder without any further requirements for reinvestment or prepayment as set
forth in this Section 10.5.

 



-28-

 

 

Morningstar, Inc. Note Purchase Agreement

 

As used in this Section 10.5, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the most recent fiscal
quarter for which financial statements have been delivered in accordance with
Section 7.1(a) hereof immediately preceding such sale, lease or other
disposition ; provided that there shall be excluded from any determination of a
“substantial part” (i) any sale, lease or disposition of assets in the ordinary
course of business of the Company and its Subsidiaries or (ii)  any transfer of
assets from the Company to any Subsidiary or from any Subsidiary to the Company
or a Subsidiary. Notwithstanding any provision hereunder to the contrary, none
of the restrictions under this Section 10.5 shall apply to the Morningstar Seed
Portfolios or any margin stock held by the Company or any of its Subsidiaries.

 

Section 10.6.    Liens. The Company will not and will not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:

 

(a)        Liens existing on the Closing Date and listed on Schedule 10.6 and
any renewals or extensions thereof; provided that (i) such Lien shall not apply
to any other property or asset of any Note Party or any Subsidiary and (ii) such
Lien shall secure only those obligations which it secured on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding commitments and principal amount thereof

 

(b)        Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or for which the failure to pay would not reasonably be
expected to result in a Material Adverse Effect;

 

(c)        statutory liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 



-29-

 

 



Morningstar, Inc. Note Purchase Agreement

 

(d)        pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or to secure letters of credit
issued with respect thereto;

 

(e)        deposits to secure the performance of bids, trade contracts and
leases (other than for borrowed money), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)         easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(g)        Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 11(j);

 

(h)        Liens on any asset acquired, repaired, constructed or improved by any
Note Party or any Subsidiary securing Indebtedness permitted under Section 10.2
incurred or assumed for the purpose of such acquisition, repair, construction or
improvement; provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) any such
Lien shall be created substantially simultaneously with or within 12 months
after the acquisition thereof or the completion of the repair, construction or
improvement thereof;

 

(i)         Liens incurred in the ordinary course of business on deposit,
custody and securities accounts and not securing Indebtedness for borrowed
money;

 

(j)         Any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Note Party or any Subsidiary
thereof in the ordinary course of business and covering only the assets so
leased, licensed or subleased and other Liens incurred in the ordinary course of
business that do not secure Indebtedness;

 

(k)        Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or its equivalent) in the applicable jurisdiction on items in
the course of collection;

 

(l)         Liens on property or property of a Person existing at the time such
property is acquired or such Person is merged into or consolidated with any Note
Party or any Subsidiary of any Note Party or becomes a Subsidiary of a Note
Party; provided that such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment and do not extend to any assets
other than such acquired property or those of the Person merged into or
consolidated with such Note Party or such Subsidiary or acquired by such Note
Party or such Subsidiary, and the applicable Indebtedness secured by such Lien
is permitted under Section 10.7;

 



-30-

 

 



Morningstar, Inc. Note Purchase Agreement

 

(m)       Liens (not securing borrowed money) in favor of a Governmental
Authority arising from or contemplated by any zoning, building, insurance,
licensing requirements or similar laws, rules, regulations or rights reserved to
or vested in any Governmental Authority or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority;

 

(n)        Liens securing obligations under Swap Contracts;

 

(o)        Liens securing obligations of any Subsidiary owed to the Company or
any Subsidiary Guarantor;

 

(p)        Liens arising out of deposits of cash or securities into collateral
trusts or reinsurance trusts with ceding companies or insurance regulators or on
cash or securities repurchase, reverse repurchase and securities lending
transactions or arising under escrows, trusts, custodianships, separate
accounts, funds withheld procedures, and similar deposits, arrangements or
agreements established with respect to insurance policies, annuities, guaranteed
investment contracts and similar products underwritten by, or reinsurance
agreements or as otherwise entered in the ordinary course of business;

 

(q)         Liens securing the refinancing, extension or renewal of any
Indebtedness or other obligations secured by a Lien permitted hereunder so long
as such Liens do not attach to any additional property in connection with such
refinancing, extension or renewal;

 

(r)        Liens securing Priority Debt of the Company or any Subsidiary not
otherwise permitted by Section 10.6(a) through Section 10.6(q), provided that
the aggregate principal amount of any such Priority Debt shall be permitted by
Section 10.8, provided, further, that notwithstanding the foregoing, the Company
shall not, and shall not permit any of its Subsidiaries to, secure pursuant to
this Section 10.6(r) any Indebtedness outstanding under or pursuant to any
Material Credit Facility unless and until the Notes (and any guaranty delivered
in connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including an intercreditor agreement
and opinions of counsel to the Company and/or any such Subsidiary, as the case
may be, from counsel that is reasonably acceptable to the Required Holders.

 

Notwithstanding any provision hereunder to the contrary, none of the
restrictions under this Section 10.6 shall apply to the Morningstar Seed
Portfolios or any margin stock held by the Company or any of its Subsidiaries;
provided, further, that notwithstanding the foregoing, the Company shall not,
and shall not permit any of its Subsidiaries to, secure any Material Credit
Facility with the Morningstar Seed Portfolios or any margin stock unless and
until the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including an intercreditor agreement and opinions of counsel to the
Company and/or any such Subsidiary, as the case may be, from Sheppard Mullin
Richter & Hampton LLP or such other counsel that is reasonably acceptable to the
Required Holders.

 



-31-

 

 



Morningstar, Inc. Note Purchase Agreement

 

Section 10.7.    Financial Covenants. (a) Consolidated Leverage Ratio. The
Company will not permit the Consolidated Leverage Ratio as of the end of any
Measurement Period ending as of the end of any fiscal quarter of the Company to
be greater than 3.50 to 1.00; provided that, upon notice by the Company to the
holders of Notes, as of the last day of each of the four consecutive fiscal
quarters immediately following a Qualified Acquisition (the “Step-Up Period”),
such ratio may be greater than 3.50 to 1.00 (the “Ratio Step-Up”), but in no
event greater than 4.00 to 1.00 and in which event, the Company shall be
obligated to pay the additional interest provided for in Section 1.2. provided
further that a Ratio Step-Up may not occur on more than three separate occasions
during the term of this Agreement and the Consolidated Leverage Ratio may not
exceed 3.50 to 1.00 for at least one fiscal quarter in between each Step-Up
Period.

 

(b)     Consolidated Interest Coverage Ratio. The Company will not permit the
Consolidated Interest Coverage Ratio as of the end of any Measurement Period
ending as of the end of any fiscal quarter of the Company and its Subsidiaries
to be less than 2.50 to 1.00.

 

Section 10.8.    Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 15% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the then most
recently ended fiscal quarter of the Company).

 

Section 11.           Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)        the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)        the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)        any Note Party defaults in the performance of or compliance with any
term contained in Section 7.1(d), Section 9.5 or Section 10; or

 

(d)        any Note Party defaults in the performance of or compliance with any
term contained in any Note Document (other than those referred to in
Sections 11(a), (b) and (c)) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) such Note Party receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(d)); or

 

(e)        (i) any representation or warranty made in writing by or on behalf of
any Note Party or by any officer of any Note Party in any Note Document, or any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

 



-32-

 

 



Morningstar, Inc. Note Purchase Agreement

 

(f)         (i) any Note Party or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $100,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) any Note Party or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least $100,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) any Note Party or any Subsidiary has become obligated to
purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $100,000,000 (or its equivalent in the relevant currency of
payment), or (y) one or more Persons have the right to require any Note Party or
any Subsidiary so to purchase or repay such Indebtedness or (iv) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Note Party or any Subsidiary thereof is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which a Note Party or any Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Note Party or such Subsidiary as a result thereof is greater than the
$100,000,000 (2) after giving effect to any applicable grace, cure, extension,
forbearance or similar period, the effect of such Early Termination Date is to
cause such Swap Termination Value to become due and (3) such Swap Termination
Value has not been paid when due; or

 

(g)        the Note Party or any Material Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)        a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Material Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of
such Material Subsidiaries, or any such petition shall be filed against the
Company or any of such Material Subsidiaries and such petition shall not be
dismissed within 60 days; or

 



-33-

 

 



Morningstar, Inc. Note Purchase Agreement

 

(i)         any event occurs with respect to any Note Party or any Material
Subsidiary which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or

 

(j)         one or more final judgments or orders for the payment of money
aggregating in excess of $100,000,000 (or its equivalent in the relevant
currency of payment), including any such final order enforcing a binding
arbitration decision, are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

 

(k)        if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Note Party or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) any Note Party or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) any Note Party or any ERISA Affiliate withdraws from any
Multiemployer Plan, (vii) any Note Party or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of any Note Party or any
Subsidiary thereunder, (viii) any Note Party or any Subsidiary fails to
administer or maintain a Non-U.S. Plan in compliance with the requirements of
any and all applicable laws, statutes, rules, regulations or court orders or any
Non-U.S. Plan is involuntarily terminated or wound up, or (ix) any Note Party or
any Subsidiary becomes subject to the imposition of a financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any
such event or events described in clauses (i) through (ix) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect. As used in this Section 11(k),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA; or

 



-34-

 

 

(l)         any Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.

 

Section 12.      Remedies on Default, Etc.

 

Section 12.1.    Acceleration. (a) If an Event of Default with respect to any
Note Party described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)     If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)     If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

 



-35-

 

 



Morningstar, Inc. Note Purchase Agreement

 

Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.

 

Section 13.      Registration; Exchange; Substitution of Notes.

 

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 



-36-

 

 



Morningstar, Inc. Note Purchase Agreement

 

Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

 

Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)        in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)        in the case of mutilation, upon surrender and cancellation thereof,

 

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

Section 14.      Payments on Notes.

 

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. or JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 



-37-

 

 



Morningstar, Inc. Note Purchase Agreement

 

Section 14.2.    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2. Except as otherwise required by applicable law,
the Company does not intend to withhold from any applicable payment to be made
to a holder of a Note that is not a United States Person any tax levied by the
United States so long as such holder shall have delivered to the Company (in
such number of copies as shall be requested) on or about the date on which such
holder becomes a holder under this Agreement (and from time to time thereafter
upon the reasonable request of the Company), executed copies of IRS Form W-8BEN,
IRS Form W-8ECI or IRS Form W-8BEN-E, as applicable, as well as the applicable
“U.S. Tax Compliance Certificate” substantially in the form attached as Exhibit
14.2, in both cases correctly completed and executed.

 

Section 14.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.

 



-38-

 

 



Morningstar, Inc. Note Purchase Agreement

 

Section 15.      Expenses, Etc.

 

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Note Parties will pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Notes or any other Note Document (whether or
not such amendment, waiver or consent becomes effective), including: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Notes or any
other Note Document or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Notes or any other Note Document, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of any Note Party or any Subsidiary
or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes or any other Note Document and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$5,000. If required by the NAIC, the Company shall obtain and maintain at its
own cost and expense a Legal Entity Identifier (LEI).

 

The Note Parties will pay, and will save each Purchaser and each other holder of
a Note harmless from, (i) all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes),
(ii) any and all wire transfer fees that any bank or other financial institution
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note and (iii) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(including reasonable attorneys’ fees and expenses) or obligation resulting from
the consummation of the transactions contemplated hereby, including the use of
the proceeds of the Notes by the Company.

 

Section 15.2.    Certain Taxes. The Note Parties agree to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any other Note
Document or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where a Note
Party has assets or of any amendment of, or waiver or consent under or with
respect to, this Agreement or any other Note Document, and to pay any value
added tax due and payable in respect of reimbursement of costs and expenses by
the Note Parties pursuant to this Section 15, and will save each holder of a
Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Note Parties hereunder.

 

Section 15.3.   Survival. The obligations of each Note Party under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Notes or any Note
Document, and the termination of this Agreement.

 



-39-

 

 



Morningstar, Inc. Note Purchase Agreement

 

Section 16.      Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained in any Note Document shall survive
the execution and delivery of the Note Documents, the purchase or transfer by
any Purchaser of any Note or portion thereof or interest therein and the payment
of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of a Note Party
pursuant to this Agreement shall be deemed representations and warranties of
such Note Party under this Agreement. Subject to the preceding sentence, this
Agreement, the Notes and any other Note Document embody the entire agreement and
understanding between each Purchaser and the Note Parties and supersede all
prior agreements and understandings relating to the subject matter hereof.

 

Section 17.      Amendment and Waiver.

 

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

 

(a)        no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;

 

(b)        no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and

 

(c)        Section 8.5 may be amended or waived to permit offers to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions only with the written
consent of the Company and the Super-Majority Holders.

 

Section 17.2.   Solicitation of Holders of Notes.

 

(a)       Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of any Note Document. The Company will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to this Section 17 or any other Note Document to each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

 



-40-

 

 

 

Morningstar, Inc.   Note Purchase Agreement

 

(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions of
any Note Document unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of a Note even if such holder did not consent to
such waiver or amendment.

 

(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) a Note Party, (ii) any Subsidiary or
any other Affiliate of any Note Party or (iii) any other Person in connection
with, or in anticipation of, such other Person acquiring, making a tender offer
for or merging with such Note Party and/or any of its Affiliates (either
pursuant to a waiver under Section 17.1(c) or subsequent to Section 8.5 having
been amended pursuant to Section 17.1(c)), in each case in connection with such
consent, shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

 

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.

 

Section 17.4.   Notes Held by Note Parties, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Note Party or any of
its Affiliates shall be deemed not to be outstanding.

 



-41-

 

 

Morningstar, Inc.   Note Purchase Agreement

 

Section 18.    Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:

 

(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

 

(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

 

(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer and General
Counsel, or at such other address as the Company shall have specified to the
holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.    Reproduction of Documents.

 

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Note Parties agree and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Note Parties or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 



-42-

 

 



Morningstar, Inc.   Note Purchase Agreement

 

Section 20.    Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Note Parties in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by such Purchaser as being
confidential information of a Note Party, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by a Note Party or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees (legal and contractual),
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors, other professional advisors and
its partners and investors who are Institutional Investors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any security of any Note Party (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any other
Note Document. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
any Note Party in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with such Note Party
embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
any Note Party or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and such Note Party, this
Section 20 shall supersede any such other confidentiality undertaking.

 



-43-

 

 



Morningstar, Inc.   Note Purchase Agreement

 

Section 21.    Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

Section 22.    Miscellaneous.

 

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in any Note Document by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

Section 22.2.    Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
or any other Note Document(including Section 9, Section 10 and the definition of
“Indebtedness”), any election by a Note Party to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value
Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made and only those leases that would constitute capital leases in
conformity with GAAP prior to the effectiveness of Financial Accounting
Standards Board Accounting Standards Codification Topic No. 842 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect (and related interpretations, collectively, the “Change
in Lease Accounting Standard”)) shall be considered Capital Leases hereunder,
and all calculations and deliverables under this Agreement shall be made or
delivered, as applicable, in accordance therewith. The Company and its
Subsidiaries shall include relevant reconciliations of assets, liabilities,
income and expenses in reasonable detail with respect to the Change in Lease
Accounting Standard for the applicable covenant compliance calculations
contained in each certificate of a Senior Financial Officer delivered pursuant
to Section 7.2(a) between GAAP in effect at such time and GAAP prior to the
effectiveness of Financial Accounting Standards Board Accounting Standards
Codification Topic No. 842 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect.

 



-44-

 

 



Morningstar, Inc.   Note Purchase Agreement

 

(b)    Notwithstanding the foregoing, if the Company notifies the holders of
Notes that, in the Company’s reasonable opinion, or if the Required Holders
notify the Company that, in the Required Holders’ reasonable opinion, as a
result of changes in GAAP from time to time (“Subsequent Changes”), the
covenants contained in Sections 10.7 or any of the defined terms used therein,
no longer apply as intended such that such covenant is more or less restrictive
to the Company than is such covenant immediately prior to giving effect to such
Subsequent Changes, the Company and the holders of Notes shall negotiate in good
faith to reset or amend such covenant or defined terms, or establish alternative
covenants or defined terms, so as to negate such Subsequent Changes. Until the
Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, the covenant contained in Section 10,
together with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined assuming that the Subsequent Changes shall not
have occurred (“Static GAAP”). During any period that compliance with any
covenants shall be determined pursuant to Static GAAP, the Company shall include
relevant reconciliations in reasonable detail between GAAP and Static GAAP with
respect to the applicable covenant compliance calculations contained in each
certificate of a Senior Financial Officer delivered pursuant to Section 7.2
during such period.

 

(c)    Notwithstanding the foregoing clause (b), (1) if at any time after the
date hereof any Material Credit Facility shall include a provision giving effect
to or otherwise addressing the Change in Lease Accounting Standard that shall
result in any lease being treated as a capital lease (the “Relevant Lease
Treatment”), then the Company shall promptly provide notice thereof to the
holders of Notes, which notice shall refer specifically to this Section 22.2(c)
and set forth the relevant provision from such Material Credit Facility,
whereupon the Relevant Lease Treatment shall apply for all purposes of this
Agreement and (2) to the extent that a lease shall be included in Consolidated
Total Assets, such lease must  also be included in Consolidated Indebtedness.

 

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 



-45-

 

 



Morningstar, Inc.   Note Purchase Agreement

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

Section 22.5.    Counterparts. This Agreement, the other Note Documents, the
Officer’s Certificates, and any other documents to be delivered pursuant to this
Agreement (collectively, the “Transaction Documents”) may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. The parties agree to electronic contracting and
signatures with respect to this Agreement and the other Transaction Documents
(other than the Notes). Delivery of an electronic signature to, or a signed copy
of, this Agreement and such other Transaction Documents (other than the Notes)
by facsimile, email or other electronic transmission shall be fully binding on
the parties to the same extent as the delivery of the signed originals and shall
be admissible into evidence for all purposes. The words “execution”, “execute”,
“signed”, “signature”, and words of like import in or related to any document to
be signed in connection with this Agreement and the other Transaction Documents
(other than the Notes) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Company, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 



-46-

 

 

Morningstar, Inc.   Note Purchase Agreement

 

(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 

(c)    Each Note Party consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. Each Note Party agree that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

 

(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against a Note
Party in the courts of any appropriate jurisdiction or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(e)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

 

* * * * *

 



-47-

 

 

Morningstar, Inc.   Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

  Very truly yours,         Morningstar, Inc.               By: /s/ Jason
Dubinsky   Name: Jason Dubinsky   Title: Chief Financial Officer

 



-48-

 

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  American General Life Insurance Company   American Home Assurance Company  
The United States Life Insurance Company in the City of New York       By AIG
Asset Management (U.S.), LLC, as Investment Adviser     By:  Name:  Title:

 



-49-

 

 



Morningstar, Inc.  Note Purchase Agreement 



 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  Athene Annuity and Life Company       By:Apollo Insurance Solutions Group LP,
its investment adviser By:Apollo Capital Management, L.P., its sub adviser
By:Apollo Capital Management GP, LLC, its General Partner     By:  Name: Joseph
D. Glatt Title: Vice President       Athene Annuity & Life Assurance Company    
By:Apollo Insurance Solutions Group LP, its investment adviser By:Apollo Capital
Management, L.P., its sub adviser By:Apollo Capital Management GP, LLC, its
General Partner     By:      Name: Joseph D. Glatt     Title: Vice President    
    Jackson National Life Insurance Company     By:Apollo Insurance Solutions
Group LP, its investment adviser By:Apollo Capital Management, L.P., its sub
adviser By:Apollo Capital Management GP, LLC, its General Partner     By:     
Name: Joseph D. Glatt     Title: Vice President

 



-50-

 

 



Morningstar, Inc.  Note Purchase Agreement 



 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  Midland National Life Insurance Company     By:Apollo Insurance Solutions
Group LP, its investment adviser By:Apollo Capital Management, L.P., its sub
adviser By:Apollo Capital Management GP, LLC, its General Partner     By:     
Name: Joseph D. Glatt     Title: Vice President         Massachusetts Mutual
Life Insurance Company     By:Apollo Insurance Solutions Group LP, its
investment adviser By:Apollo Capital Management, L.P., its sub adviser By:Apollo
Capital Management GP, LLC, its General Partner     By:      Name: Joseph D.
Glatt     Title: Vice President

 



-51-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 



This Agreement is hereby accepted and agreed to as of the date hereof.

 

  Massachusetts Mutual Life Insurance Company       By: Barings LLC as
Investment Adviser       By:      Name:     Title:       Brighthouse Life
Insurance Company       By: Brighthouse Services, LLC, as adviser   By: Barings
LLC, as Investment Adviser     By:      Name:     Title:               MUFG Fund
Services (Cayman) Limited, acting solely in its capacity as trustee of Bright –
III Fund, a sub-fund of Global Private Credit Umbrella Unit Trust*       By:
Barings LLC, as Investment Adviser       By:      Name:     Title:           *
Trustee’s obligations in such capacity will be solely the obligations of the
Trustee acting on behalf of Bright – III Fund, and that no creditor will have
any recourse against any of the Trustee, (or any of its directors, officers or
employees) for any claims, losses, damages, liabilities, indemnities or other
obligations whatsoever in connection with actions taken by the Trustee, with any
recourse to the Trustee limited to the assets of Bright – III Fund

 



-52-

 

 



Morningstar, Inc.  Note Purchase Agreement 



 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  Metropolitan Life Insurance Company       By MetLife Investment Management,
LLC, Its Investment Manager By:      Name:     Title: Authorized Signatory      
  Brighthouse Life Insurance Company       By MetLife Investment Management,
LLC, Its Investment Manager By:      Name:     Title: Authorized Signatory      
Brighthouse Life Insurance Company of NY       By MetLife Investment Management,
LLC, Its Investment Manager       By:      Name:     Title: Authorized Signatory
      Swiss Reinsurance Company Limited       By MetLife Investment Management,
LLC, Its Investment Manager By:      Name:     Title: Authorized Signatory      
Swiss Re Life & Health America Inc.       By MetLife Investment Management, LLC,
Its Investment Manager By:      Name:     Title: Authorized Signatory

 



-53-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  The Northwestern Mutual Life Insurance Company     By:Northwestern Mutual
Investment Management Company, LLC, its Investment Adviser       By:       Name:
    Managing Director       The Northwestern Mutual Life Insurance Company for
its group annuity separate account       By:       Name:     Its Authorized
Representative

 



-54-

 

 



Morningstar, Inc.  Note Purchase Agreement 



 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY   RELIASTAR LIFE INSURANCE
COMPANY   RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK       By: Voya Investment
Management LLC, as Agent       By:       Name:     Title:       VOYA RETIREMENT
INSURANCE AND ANNUITY COMPANY   AMERICAN FIDELITY ASSURANCE COMPANY  
BRIGHTHOUSE LIFE INSURANCE COMPANY   NEW YORK MARINE AND GENERAL INSURANCE
COMPANY       By: Voya Investment Management LLC, as Agent           By:      
Name:     Title:       VOYA PRIVATE CREDIT TRUST FUND   VOYA PRIVATE CREDIT
TRUST FUND-SIG CLASS       By: Voya Investment Trust Co., as Trustee       By:  
    Name:     Title:       NN LIFE INSURANCE COMPANY LTD.       By: Voya
Investment Management LLC, as Attorney in fact       By:       Name:     Title:

 



-55-

 

 



Morningstar, Inc.  Note Purchase Agreement 



 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  Transamerica Life Insurance Company       By: AEGON USA Investment Management,
LLC, its investment manager     By:   Name:  Title:

 



-56-

 

 



Morningstar, Inc.  Note Purchase Agreement 



 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  Pacific Life Insurance Company       By:       Name:     Title:

 



-57-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

  Legal and General Assurance Society Limited       By: Legal & General
Investment Management America, Inc., its Investment Manager     By:      Name:
Edward Wood     Title: Head of Private Credit Investment, North America

 



-58-

 

 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

 Principal Life Insurance Company    By:Principal Global Investors, LLC   a
Delaware limited liability company,   its authorized signatory

 

By:   Name:     Title:  

 



By:   Name:     Title:  

 



-59-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

 The Lincoln National Life Insurance Company    By:Macquarie Investment
Management Advisers, a series of Macquarie Investment Management Business Trust,
Attorney in Fact

 

By:   Name:     Title:  

 

 Lincoln Life & Annuity Company of New York     By:Macquarie Investment
Management Advisers, a series of Macquarie Investment Management Business Trust,
Attorney in Fact

 

By:   Name:     Title:  

 



-60-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Jackson National Life Insurance Company of New York

 

By:PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company of New York

 

By:   Name:     Title:  

 



-61-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Thrivent Financial for Lutherans

 



By:   Name:   Christopher Patton   Title: Managing Director

 



-62-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

State Farm Life Insurance Company

 



By:   Name:     Title:  

 

By:   Name:     Title:  

 

State Farm Life and Accident Assurance Company

 



By:   Name:     Title:  

 



By:   Name:     Title:  

 

State Farm Insurance Companies Employee Retirement Trust

 



By:   Name:     Title:  

 



By:   Name:       Title:  

 



-63-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Equitable Financial Life Insurance Company

 

By:   Name:   Amy Judd   Title: Investment Officer

 



-64-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Alliance United Insurance Company American-Amicable Life Insurance Company of
Texas American Republic Insurance Company Blue Cross and Blue Shield of Florida,
Inc. Catholic United Financial Minnesota Life Insurance Company Optum Bank, Inc.
Securian Life Insurance Company Trustmark Insurance Company UnitedHealthcare
Insurance Company Unity Financial Life Insurance Company Western Fraternal Life
Association

 

By:Securian Asset Management, Inc.

 

By:   Name:       Title:  

 



-65-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Unum Life Insurance Company of America

 

By:Provident Investment Management, LLC Its:Agent

 



By:   Name:   Ben Vance   Title: Vice President, Senior Managing Director

 



-66-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Connecticut General Life Insurance Company

 

By:Cigna Investments, Inc. (authorized agent)

 

By:   Name:       Title:  

 

Cigna Health and Life Insurance Company

 

By:Cigna Investments, Inc. (authorized agent)

 

By:   Name:       Title:  

 

HealthSpring Life & Health Insurance Company, Inc.

 

By:Cigna Investments, Inc. (authorized agent)

 



By:   Name:    

 



-67-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Continental Casualty Company

 

By:   Name:       Title:  

 



-68-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Anthem Blue Cross Life and Health Insurance Company Anthem Life Insurance
Company Blue Cross of California Converge Asset Management LLC Empire
Healthchoice Assurance Inc. Louisiana Health Service & Indemnity Company
Security Health Plan of Wisconsin, Inc. Texas Mutual Insurance Company The TOA
Reinsurance Company of America

 

By:Western Asset Management

 

By:   Name:       Title:  

 



-69-

 

 

Morningstar, Inc.  Note Purchase Agreement 

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

Standard Insurance Company

 

By:   Name:   Chris Beaulieu   Title: VP, Individual Annuities & Investments

 



-70-

 

 

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of a Note Party.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such Person is subject.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Chicago, Illinois are required
or authorized to be closed.

 

SCHEDULE A

(to Note Purchase Agreement)

 



 

 

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Change in Lease Accounting Standard” is defined in Section 22.2(a).

 

“Change of Control” is defined in Section 8.8(h).

 

“Closing” is defined in Section 3.

 

“Closing Date” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 

“Company” is defined in the first paragraph of this Agreement.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Company and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication): (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable and (iii) depreciation and amortization expense,
(iv) non-cash charges, expenses and losses, including stock-based
compensation (excluding any such non-cash charges, expenses or losses to the
extent (A) there were cash charges with respect to such charges and losses in
past accounting periods or (B) there is a reasonable expectation that there will
be cash charges with respect to such charges and losses in future accounting
periods), (v)(a) other non-recurring items of the Company and its Subsidiaries
for any period prior to the Closing Date, and (b) other non-recurring items of
the Company and its Subsidiaries for any period on or after the Closing Date,
provided that the amount added back to Consolidated Net Income pursuant to this
clause (v)(b) shall not exceed 15% of Consolidated EBITDA for such period, and
(vi) litigation and investigation expenses and liabilities, and settlements
entered into to avoid litigation or to settle any claims, so long as, in the
case of litigation expenses and liabilities and settlements, no Event of Default
exists under Section 11(j), less (c) without duplication and to the extent
reflected as a gain or otherwise included in the calculation of Consolidated Net
Income for such period (i) non-cash gains (excluding any such non-cash gains to
the extent (A) there were cash gains with respect to such gains in past
accounting periods or (B) there is a reasonable expectation that there will be
cash gains with respect to such gains in future accounting periods).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) all matured obligations
then owed by the Company or any Subsidiary under issued and outstanding letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (e) all Attributable
Indebtedness; (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Company or any Subsidiary; and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Company or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Company or such Subsidiary.

 



A-2

 

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount, and
similar charges attributable to such Measurement Period in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP and (b) the portion of rent expense paid with
respect to such Measurement Period under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Company and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period to the extent paid in cash.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Company’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Company or a Subsidiary as a dividend or other distribution, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Company’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Company or a Subsidiary as a dividend or other
distribution.

 



A-3

 

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their respective Controlled Affiliates and (b) if the Company has a parent
company, such parent company and its Controlled Affiliates.

 

“Credit Agreement” means that certain Credit Agreement dated as of July 2, 2019
amongst the Company, certain Subsidiaries of the Company named therein, Bank of
America, N.A., as administrative agent, and the other financial institutions
party thereto, as amended, restated, joined, supplemented or otherwise modified
from time to time, and any renewals, extensions or replacements thereof.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest per annum that is the greater of
(a) 2.00% above the rate of interest stated in clause (a) of the first paragraph
of the Notes or (b) 2.00% over the rate of interest publicly announced by Bank
of America, N.A. in New York, New York as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 



A-4

 

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“Founder Family Shares” mean any Equity Interests held, directly or indirectly,
by Joe Mansueto, his spouse, parents, siblings or descendants (whether by birth,
adoption or marriage) and any trustee or custodian for and on behalf of any of
the foregoing.

 



A-5

 

 

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

 

“Governmental Authority” means

 

(a)      the government of

 

(i)    the United States of America or any state or other political subdivision
thereof, or

 

(ii)   any other jurisdiction in which any Note Party or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of any Note Party or any Subsidiary, or

 

(b)      any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (h)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (h) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien) but limited to the fair market value of the assets securing such
Indebtedness or other obligations. The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 



A-6

 

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Incremental Leverage Fee” is defined in Section 1.2(a).

 

“Incremental Leverage Fee Payment” is defined in Section 1.2(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby), bankers’ acceptances, bank guaranties and similar
instruments;

 

(c)    net obligations of such Person under any Swap Contract;

 

(d)    all obligations (excluding earnout obligations that do not constitute
indebtedness in accordance with GAAP) of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, but limited to the value of such property securing such indebtedness;

 

(f)     all Attributable Indebtedness in respect of Capitalized Leases of such
Person; and

 

(g)    all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 



A-7

 

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including as a Division
Successor pursuant to the Division of any Person that was not a wholly owned
Subsidiary prior to such Division), (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person (including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guaranties Indebtedness of such other Person), or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the operations, business, properties,
assets, liabilities or financial condition of the Company and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Company and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the holders of Notes under any
Note Document, or of the ability of any Note Party to perform its obligations
under any Note Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Note
Party of any Note Document to which it is a party.

 



A-8

 

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)    the Credit Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and

 

(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $75,000,000(or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.

 

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Company that contributed 10% or more of consolidated net revenue of the Company
and its Subsidiaries in any fiscal year; provided that notwithstanding the
foregoing, no Subsidiary that is a broker dealer or that is a nationally
recognized statistical rating organization shall be a Material Subsidiary.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Company (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Company for which financial statements have been delivered
pursuant to Section 7.1(a) or Section 7.1(b) of this Agreement).

 

“Memorandum” is defined in Section 5.3.

 

“Morningstar Seed Portfolios” means proprietary portfolios of the Company held
in investments accounts or investments vehicles (including mutual funds,
exchange-traded funds and other similar investment vehicles registered under the
Investment Company Act of 1940 or similar foreign Applicable Law) consisting of
stocks, bonds, options, commodities, mutual funds, money market funds, or
exchange- traded funds (including margin stock).

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Non-U.S. Plan” means any plan, fund or other similar program (excluding any
government or statutory arrangement) that (a) is established or maintained
outside the United States of America by the Company or any Subsidiary primarily
for the benefit of employees of the Company or one or more Subsidiaries residing
outside the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.

 



A-9

 

 

“Note Documents” means this Agreement, the Notes and the Subsidiary Guaranty.

 

“Note Party” means the Company and the Subsidiary Guarantors.

 

“Notes” is defined in Section 1.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation, association or organization and operating agreement or limited
liability company agreement (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction); (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization (or equivalent or
comparable documents with respect to any non-U.S. jurisdiction) and (d) with
respect to all entities, any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
intended to be qualified under Section 401(a) of the Code, that is or, within
the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.

 



A-10

 

 

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guarantees of Indebtedness by any Subsidiary) but excluding (a) Indebtedness
owing to the Company or any Subsidiary, (b) Indebtedness outstanding at the time
such Person became a Subsidiary or such Person merges into or consolidates with
the Company or any Subsidiary, provided that such Indebtedness shall have not
been incurred in contemplation thereof, and (c) all Indebtedness of Subsidiary
Guarantors, and (ii) all Indebtedness of the Company and its Subsidiaries
secured by Liens other than Indebtedness secured by Liens permitted by
Section 10.6(a) through Section 10.6(r).

 

“Pro Forma Effect” means for purposes of determining compliance with the
financial covenants set forth in Section 10.7, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the above pro forma calculations shall be made
in good faith by a financial or accounting officer of the Company who is a
Responsible Officer.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default or Event of Default
after giving Pro Forma Effect to (a) such transaction and (b) all other
transactions which are required to be given Pro Forma Effect hereunder for the
relevant Measurement Period.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proposed Prepayment Date” is defined in Section 8.8(c).

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Acquisition” means one or more acquisition of either or both the
capital stock or assets of any Person or Persons (or any portion thereof) within
a period of six consecutive months for which the aggregate consideration is at
least $75,000,000.

 



A-11

 

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

 

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.5(2), multiplied
by (y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Indebtedness of the Company and its Subsidiaries being prepaid pursuant
to Section 10.5(2).

 

“Ratio Step-Up” is defined in Section 10.7.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Relevant Lease Treatment” is defined in Section 22.2(c).

 

“Required Holders” means at any time on or after the Closing, the holders of at
least 51% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Senior Indebtedness” means all Indebtedness of the Company or any Subsidiary
which is not expressed to be subordinate or junior in rank to any other
Indebtedness of the Company or such Subsidiary.

 

“Source” is defined in Section 6.2.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 



A-12

 

 

“Static GAAP” is defined in Section 22.2(b).

 

“Step Up Period” is defined in Section 10.7.

 

“Subsequent Changes” is defined in Section 22(b).

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of a Note Party.

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.

 

“Subsidiary Guaranty” is defined in Section 9.7(a).

 

“Substitute Purchaser” is defined in Section 21.

 

“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

 

“SVO” means the Securities Valuation Office of the NAIC.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



A-13

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“Transaction Documents” is defined in Section 22.5.

 

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of any Note Party and any Note Party’s other
Wholly-Owned Subsidiaries at such time.

 



A-14

 

 

[Form of Note]

 

Morningstar, Inc.

 

2.32% Senior Note Due October 26, 2030

 

No. [_____] [Date] $[_______] PPN 617700 A*0

 

For Value Received, the undersigned, Morningstar, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Illinois, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on October 26, 2030 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 2.32% per annum from the date hereof,
payable semiannually, on the 30th day of April and October in each year,
commencing with April 30, 2021, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 4.32% or (ii) 2.0% over the rate of interest publicly announced by Bank of
America, N.A. from time to time in New York, New York as its “base” or “prime”
rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
offices of either Bank of America, N.A. or JPMorgan Chase Bank, N.A. or at such
other place in New York, New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated October 26, 2020 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

SCHEDULE 1

(to Note Purchase Agreement)

 



 

 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Morningstar, Inc.       By:       Name:     Title:

 



-2-

 

 

 

 

Subsidiary Guaranty Agreement

 

Dated as of October 26, 2020

 

of

 

[Name of Subsidiary Guarantors]

 

 

SCHEDULE 2.2

(to Note Purchase Agreement)

 



 

 



 

Subsidiary Guaranty Agreement

 

This Subsidiary Guaranty Agreement, dated as of October 26, 2020 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Subsidiary Guarantor”
and, together with each of the other signatories hereto and any other entities
from time to time parties hereto pursuant to Section 13.1 hereof, the
“Subsidiary Guarantors”) in favor of the Purchasers (as defined below) and the
other holders from time to time of the Notes (as defined below). The Purchasers
and such other holders are herein collectively called the “holders” and
individually a “holder.”

 

Preliminary Statements:

 

I.    Morningstar, Inc., an Illinois corporation (the “Company”), is entering
into a Note Purchase Agreement dated as of October 26, 2020 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty Agreement. Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.

 

II.   The Company has authorized the issuance, pursuant to the Note Agreement,
of 2.32% Senior Notes due October 26, 2030 in the aggregate principal amount of
$350,000,000. Pursuant to the Note Agreement, the Company proposes to issue and
sell $350,000,000 aggregate principal amount of its 2.32% Senior Notes due
October 26, 2030 (the “Initial Notes”). The Initial Notes and any other Notes
that may from time to time be issued pursuant to the Note Agreement (including
any notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note.”

 

III.   It is a condition to the Agreement of the Purchasers to purchase the
Notes that this Guaranty Agreement shall have been executed and delivered by
each Subsidiary Guarantor and shall be in full force and effect.

 

IV.   Each Subsidiary Guarantor will receive direct and indirect benefits from
the financing arrangements contemplated by the Note Agreement. The Sole Member
or Sole Director, as applicable, of each Subsidiary Guarantor has determined
that the incurrence of such obligations is in the best interests of such
Subsidiary Guarantor.

 

Now Therefore, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Subsidiary Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:

 





 

 

•Section 1.    Guaranty.

 

Each Subsidiary Guarantor hereby irrevocably, unconditionally and jointly and
severally with the other Subsidiary Guarantors guarantees to each holder, the
due and punctual payment in full of (a) the principal of, Make-Whole Amount, if
any, and interest on (including, without limitation, interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise) and (b) any other sums which may become due under the terms and
provisions of the Notes, the Note Agreement or any other instrument referred to
therein (all such obligations described in clauses (a) and (b) above are herein
called the “Guaranteed Obligations”). The guaranty in the preceding sentence is
an absolute, present and continuing guaranty of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Company or any other guarantor of the Notes (including, without
limitation, any other Subsidiary Guarantor hereunder) or upon any other action,
occurrence or circumstance whatsoever. In the event that the Company shall fail
so to pay any of such Guaranteed Obligations, each Subsidiary Guarantor agrees
to pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United States
of America, pursuant to the requirements for payment specified in the Notes and
the Note Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. Each Subsidiary Guarantor
agrees that the Notes issued in connection with the Note Agreement may (but need
not) make reference to this Guaranty Agreement.

 

Each Subsidiary Guarantor agrees to pay and to indemnify and save each holder
harmless from and against any damage, loss, cost or expense (including
attorneys’ fees) which such holder may incur or be subject to as a consequence,
direct or indirect, of (x) any breach by such Subsidiary Guarantor, by any other
Subsidiary Guarantor or by the Company of any warranty, covenant, term or
condition in, or the occurrence of any default under, this Guaranty Agreement,
the Notes, the Note Agreement or any other instrument referred to therein,
together with all expenses resulting from the compromise or defense of any
claims or liabilities arising as a result of any such breach or default, (y) any
legal action commenced to challenge the validity or enforceability of this
Guaranty Agreement, the Notes, the Note Agreement or any other instrument
referred to therein and (z) enforcing or defending (or determining whether or
how to enforce or defend) the provisions of this Guaranty Agreement.

 

Each Subsidiary Guarantor hereby acknowledges and agrees that such Subsidiary
Guarantor’s liability hereunder is joint and several with the other Subsidiary
Guarantors and any other Person(s) who may guarantee the obligations and
Indebtedness under and in respect of the Notes and the Note Agreement.

 

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Subsidiary Guarantor hereby agree that if at any time the
Guaranteed Obligations exceed the Maximum Guaranteed Amount determined as of
such time with regard to such Subsidiary Guarantor, then this Guaranty Agreement
shall be automatically amended to reduce the Guaranteed Obligations to the
Maximum Guaranteed Amount. Such amendment shall not require the written consent
of any Subsidiary Guarantor or any holder and shall be deemed to have been
automatically consented to by each Subsidiary Guarantor and each holder. Each
Subsidiary Guarantor agrees that the Guaranteed Obligations may at any time
exceed the Maximum Guaranteed Amount without affecting or impairing the
obligation of such Subsidiary Guarantor. “Maximum Guaranteed Amount” means as of
the date of determination with respect to a Subsidiary Guarantor, the lesser of
(a) the amount of the Guaranteed Obligations outstanding on such date and
(b) the maximum amount that would not render such Subsidiary Guarantor’s
liability under this Guaranty Agreement subject to avoidance under Section 548
of the United States Bankruptcy Code (or any successor provision) or any
comparable provision of applicable state law.

 



-2-

 

 

•Section 2.    Obligations Absolute.

 

The obligations of each Subsidiary Guarantor hereunder shall be primary,
absolute, irrevocable and unconditional, irrespective of the validity or
enforceability of the Notes, the Note Agreement or any other instrument referred
to therein, shall not be subject to any counterclaim, setoff, deduction or
defense based upon any claim such Subsidiary Guarantor may have against the
Company or any holder or otherwise, and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstance or condition whatsoever (whether or not such Subsidiary
Guarantor shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes, the Note Agreement or any other instrument referred to therein (it
being agreed that the obligations of each Subsidiary Guarantor hereunder shall
apply to the Notes, the Note Agreement or any such other instrument as so
amended, modified, supplemented or restated) or any assignment or transfer of
any thereof or of any interest therein, or any furnishing, acceptance or release
of any security for the Notes or the addition, substitution or release of any
other Subsidiary Guarantor or any other entity or other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (b) any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of the Notes, the Note Agreement or any other instrument referred to therein;
(c) any bankruptcy, insolvency, arrangement, reorganization, readjustment,
composition, liquidation or similar proceeding with respect to the Company or
its property; (d) any merger, amalgamation or consolidation of any Subsidiary
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Subsidiary Guarantor or of the
Company to any Person; (e) any failure on the part of the Company for any reason
to comply with or perform any of the terms of any other agreement with any
Subsidiary Guarantor; (f) any failure on the part of any holder to obtain,
maintain, register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to any Subsidiary Guarantor or
to any subrogation, contribution or reimbursement rights any Subsidiary
Guarantor may otherwise have. Each Subsidiary Guarantor covenants that its
obligations hereunder will not be discharged except by indefeasible payment in
full in cash of all of the Guaranteed Obligations and all other obligations
hereunder.

 

•Section 3.    Waiver.

 

Each Subsidiary Guarantor unconditionally waives to the fullest extent permitted
by law, (a) notice of acceptance hereof, of any action taken or omitted in
reliance hereon and of any default by the Company in the payment of any amounts
due under the Notes, the Note Agreement or any other instrument referred to
therein, and of any of the matters referred to in Section 2 hereof, (b) all
notices which may be required by statute, rule of law or otherwise to preserve
any of the rights of any holder against such Subsidiary Guarantor, including,
without limitation, presentment to or demand for payment from the Company or any
Subsidiary Guarantor with respect to any Note, notice to the Company or to any
Subsidiary Guarantor of default or protest for nonpayment or dishonor and the
filing of claims with a court in the event of the bankruptcy of the Company,
(c) any right to require any holder to enforce, assert or exercise any right,
power or remedy including, without limitation, any right, power or remedy
conferred in the Note Agreement or the Notes, (d) any requirement for diligence
on the part of any holder and (e) any other act or omission or thing or delay in
doing any other act or thing which might in any manner or to any extent vary the
risk of such Subsidiary Guarantor or otherwise operate as a discharge of such
Subsidiary Guarantor or in any manner lessen the obligations of such Subsidiary
Guarantor hereunder.

 



-3-

 

 

•Section 4.    Obligations Unimpaired.

 

Each Subsidiary Guarantor authorizes the holders, without notice or demand to
such Subsidiary Guarantor or any other Subsidiary Guarantor and without
affecting its obligations hereunder, from time to time: (a) to renew,
compromise, extend, accelerate or otherwise change the time for payment of, all
or any part of the Notes, the Note Agreement or any other instrument referred to
therein; (b) to change any of the representations, covenants, events of default
or any other terms or conditions of or pertaining to the Notes, the Note
Agreement or any other instrument referred to therein, including, without
limitation, decreases or increases in amounts of principal, rates of interest,
the Make-Whole Amount or any other obligation; (c) to take and hold security for
the payment of the Notes, the Note Agreement or any other instrument referred to
therein, for the performance of this Guaranty Agreement or otherwise for the
Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the holders in their sole discretion may
determine; (e) to obtain additional or substitute endorsers or guarantors or
release any other Subsidiary Guarantor or any other Person or entity primarily
or secondarily liable in respect of the Guaranteed Obligations; (f) to exercise
or refrain from exercising any rights against the Company, any Subsidiary
Guarantor or any other Person; and (g) to apply any sums, by whomsoever paid or
however realized, to the payment of the Guaranteed Obligations and all other
obligations owed hereunder. The holders shall have no obligation to proceed
against any additional or substitute endorsers or guarantors or to pursue or
exhaust any security provided by the Company, such Subsidiary Guarantor or any
other Subsidiary Guarantor or any other Person or to pursue any other remedy
available to the holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Subsidiary Guarantor or any other guarantors
of a case or proceeding under a bankruptcy or insolvency law, such Subsidiary
Guarantor agrees that, for purposes of this Guaranty Agreement and its
obligations hereunder, the maturity of such principal amount shall be deemed to
have been accelerated with the same effect as if the holder thereof had
accelerated the same in accordance with the terms of the Note Agreement, and
such Subsidiary Guarantor shall forthwith pay such accelerated Guaranteed
Obligations.

 

•Section 5.    Subrogation and Subordination.

 

(a)    Each Subsidiary Guarantor will not exercise any rights which it may have
acquired by way of subrogation under this Guaranty Agreement, by any payment
made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Guaranty Agreement
unless and until all of the Guaranteed Obligations shall have been indefeasibly
paid in full in cash.

 



-4-

 

 

(b)    Each Subsidiary Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other guarantor of the
Guaranteed Obligations owing to such Subsidiary Guarantor, whether now existing
or hereafter arising, including, without limitation, all rights and claims
described in clause (a) of this Section 5, to the indefeasible payment in full
in cash of all of the Guaranteed Obligations. If the Required Holders so
request, any such Indebtedness or other obligations shall be enforced and
performance received by such Subsidiary Guarantor as trustee for the holders and
the proceeds thereof shall be paid over to the holders promptly, in the form
received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of any Subsidiary Guarantor under this Guaranty Agreement.

 

(c)    If any amount or other payment is made to or accepted by any Subsidiary
Guarantor in violation of any of the preceding clauses (a) and (b) of this
Section 5, such amount shall be deemed to have been paid to such Subsidiary
Guarantor for the benefit of, and held in trust for the benefit of, the holders
and shall be paid over to the holders promptly, in the form received (together
with any necessary endorsements) to be applied to the Guaranteed Obligations,
whether matured or unmatured, as may be directed by the Required Holders, but
without reducing or affecting in any manner the liability of such Subsidiary
Guarantor under this Guaranty Agreement.

 

(d)    Each Subsidiary Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Note
Agreement and that its agreements set forth in this Guaranty Agreement
(including this Section 5) are knowingly made in contemplation of such benefits.

 

(e)    Each Subsidiary Guarantor hereby agrees that, to the extent that a
Subsidiary Guarantor shall have paid an amount hereunder to any holder that is
greater than the net value of the benefits received, directly or indirectly, by
such paying Subsidiary Guarantor as a result of the issuance and sale of the
Notes (such net value, its “Proportionate Share”), such paying Subsidiary
Guarantor shall, subject to Section 5(a) and 5(b), be entitled to contribution
from any Subsidiary Guarantor that has not paid its Proportionate Share of the
Guaranteed Obligations. Any amount payable as a contribution under this
Section 5(e) shall be determined as of the date on which the related payment is
made by such Subsidiary Guarantor seeking contribution and each Subsidiary
Guarantor acknowledges that the right to contribution hereunder shall constitute
an asset of such Subsidiary Guarantor to which such contribution is owed.
Notwithstanding the foregoing, the provisions of this Section 5(e) shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
holders of the Notes hereunder or under the Notes, the Note Agreement or any
other document, instrument or agreement executed in connection therewith, and
each Subsidiary Guarantor shall remain jointly and severally liable for the full
payment and performance of the Guaranteed Obligations.

 



-5-

 

 

•Section 6.    Reinstatement of Guaranty.

 

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

•Section 7.    Rank of Guaranty.

 

Each Subsidiary Guarantor will ensure that its payment obligations under this
Guaranty Agreement will at all times rank at least pari passu, without
preference or priority, with all other unsecured and unsubordinated Indebtedness
of such Subsidiary Guarantor now or hereafter existing.

 

•Section 8.    Representations and Warranties of Each Subsidiary Guarantor.

 

Each Subsidiary Guarantor represents and warrants to each holder as follows:

 

Section 8.1.    Organization; Power and Authority. Each Subsidiary Guarantor is
a legal entity duly organized or formed, validly existing and in good standing
under the laws of its jurisdiction of incorporation, organization or formation,
and is duly qualified as a foreign entity (if such qualification is necessary)
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Subsidiary
Guarantor has the power and authority to own or hold under lease the Material
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guaranty
Agreement and to perform the provisions hereof.

 

Section 8.2.    Authorization, Etc. This Guaranty Agreement has been duly
authorized by all necessary limited liability company or corporation action, as
the case may be, on the part of such Subsidiary Guarantor, and this Guaranty
Agreement constitutes a legal, valid and binding obligation of such Subsidiary
Guarantor enforceable against such Subsidiary Guarantor in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 



-6-

 

 

Section 8.3.    Compliance with Laws, Other instruments, Etc. The execution,
delivery and performance by such Subsidiary Guarantor of this Guaranty Agreement
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Subsidiary Guarantor under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, organizational documents, or any other
agreement or instrument to which such Subsidiary Guarantor is bound or by which
such Subsidiary Guarantor or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Subsidiary Guarantor. “Governmental
Authority” means (x) the government of (i) the United States of America or any
State or other political subdivision thereof, or (ii) any other jurisdiction in
which such Subsidiary Guarantor or any of its Subsidiaries conducts all or any
part of its business, or which asserts jurisdiction over any properties of such
Subsidiary Guarantor or any of its Subsidiaries, or (y) any entity exercising
executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, any such government.

 

Section 8.4.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Subsidiary Guarantor of this Guaranty Agreement.

 

Section 8.5.    Information regarding the Company Such Subsidiary Guarantor now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company. No
holder shall have any duty or responsibility to provide such Subsidiary
Guarantor with any credit or other information concerning the affairs, financial
condition or business of the Company which may come into possession of the
holders. Such Subsidiary Guarantor has executed and delivered this Guaranty
Agreement without reliance upon any representation by the holders including,
without limitation, with respect to (a) the due execution, validity,
effectiveness or enforceability of any instrument, document or agreement
evidencing or relating to any of the Guaranteed Obligations or any loan or other
financial accommodation made or granted to the Company, (b) the validity,
genuineness, enforceability, existence, value or sufficiency of any property
securing any of the Guaranteed Obligations or the creation, perfection or
priority of any lien or security interest in such property or (c) the existence,
number, financial condition or creditworthiness of other guarantors or sureties,
if any, with respect to any of the Guaranteed Obligations; provided, however,
that notwithstanding the foregoing, such Subsidiary Guarantor has relied on the
representations and warranties of the holders given in Section 6 of the Note
Agreement.

 



-7-

 

 

Section 8.6.   Solvency. Upon the execution and delivery hereof, such Subsidiary
Guarantor will be solvent, will be able to pay its debts as they mature in the
ordinary course of their business as proposed to be conducted following the
completion of the subject transactions, and will have capital sufficient to
carry on its business as proposed to be conducted following the completion of
the subject transactions.

 

•Section 9.    Term of Guaranty Agreement.

 

This Guaranty Agreement and all guarantees, covenants and agreements of the
Subsidiary Guarantors contained herein shall continue in full force and effect
and shall not be discharged until such time as all of the Guaranteed Obligations
and all other obligations hereunder shall be indefeasibly paid in full in cash
and shall be subject to reinstatement pursuant to Section 6.

 

•Section 10.   Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Subsidiary Guarantor pursuant to
this Guaranty Agreement shall be deemed representations and warranties of such
Subsidiary Guarantor under this Guaranty Agreement. Subject to the preceding
sentence, this Guaranty Agreement embodies the entire agreement and
understanding between each holder and the Subsidiary Guarantors and supersedes
all prior agreements and understandings relating to the subject matter hereof.

 

•Section 11.   Amendment and Waiver.

 

Section 11.1.   Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 of this Guaranty Agreement, this Guaranty Agreement may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of
each Subsidiary Guarantor and the Required Holders, except that no amendment or
waiver (a) of any of the first three paragraphs of Section 1 or any of the
provisions of Section 1, 2, 3, 4, 5, 6, 7, 9, or 11 or 13.7 hereof, or any
defined term (as it is used therein), or (b) which results in the limitation of
the liability of any Subsidiary Guarantor hereunder (except to the extent
provided in the fourth paragraph of Section 1 of this Guaranty Agreement) will
be effective as to any holder unless consented to by such holder in writing.

 



-8-

 

 

Section 11.2.   Solicitation of Holders of Notes.

 

(a)    Solicitation. Each Subsidiary Guarantor will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Subsidiary Guarantor will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 11.2 to each holder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.

 

(b)    Payment. The Subsidiary Guarantors will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder as consideration for or as an inducement to the entering
into by any holder of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.

 

Section 11.3.     Binding Effect. Any amendment or waiver consented to as
provided in this Section 11 applies equally to all holders and is binding upon
them and upon each future holder and upon each Subsidiary Guarantor without
regard to whether any Note has been marked to indicate such amendment or waiver.
No such amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Subsidiary Guarantor and the holder nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder. As used herein, the term “this Guaranty
Agreement” and references thereto shall mean this Guaranty Agreement as it may
be amended, modified, supplemented or restated from time to time.

 

Section 11.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Subsidiary
Guarantor, the Company or any of their respective Affiliates shall be deemed not
to be outstanding.

 



-9-

 

 

•Section 12.    Notices; English Language.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

(a)    if to any Subsidiary Guarantor, to 22 W. Washington Street, Chicago, IL
60602, Attention: General Counsel, or such other address as such Subsidiary
Guarantor shall have specified to the holders in writing, or

 

(b)   if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Subsidiary Guarantors in
writing.

 

•Section 13.   Miscellaneous.

 

Section 13.1.   Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Subsidiary Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Subsidiary Guarantor” for
all purposes under this Guaranty Agreement.

 

Section 13.2.   Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

 

Section 13.3.   Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

 



-10-

 

 

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

 

Section 13.4.   Further Assurances. Each Subsidiary Guarantor agrees to execute
and deliver all such instruments and take all such action as the Required
Holders may from time to time reasonably request in order to effectuate fully
the purposes of this Guaranty Agreement.

 

Section 13.5.   Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

Section 13.6.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Subsidiary Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement. To the fullest extent permitted by applicable law,
each Subsidiary Guarantor irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

(b)    Each Subsidiary Guarantor consents to process being served by or on
behalf of any holder in any suit, action or proceeding of the nature referred to
in Section 13.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to Section 12. Each
Subsidiary Guarantor agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)    Nothing in this Section 13.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Subsidiary Guarantor in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)    The Subsidiary Guarantors and the Holders hereby waive trial by jury in
any action brought on or with respect to this Guaranty Agreement or other
document executed in connection herewith.

 

Section 13.7.    Reproduction of Documents; Execution. This Guaranty Agreement
may be reproduced by any holder by any photographic, photo static, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. Each Subsidiary Guarantor agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit any
Subsidiary Guarantor or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction. A
facsimile or electronic transmission of the signature page of a Subsidiary
Guarantor shall be as effective as delivery of a manually executed counterpart
hereof and shall be admissible into evidence for all purposes.

 



-11-

 

 

In Witness Whereof, each Subsidiary Guarantor has caused this Guaranty Agreement
to be duly executed and delivered as of the date and year first above written.

 

  [Name of Subsidiary Guarantor]       By:     Name:     Title:

 

  Notice Address for such Additional Guarantor              

 

  [Name of Subsidiary Guarantor]       By:     Name:     Title:



 



  Notice Address for such Additional Guarantor                

 



-12-

 

 

Exhibit A

Guarantor Supplement

 

This Guarantor Supplement (the “Guarantor Supplement”), dated as of [__________,
20__] is made by [__________], a [____________] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Agreement described below:

Preliminary Statements:

 

I.    Pursuant to the Note Purchase Agreement dated as of October 26, 2020 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Morningstar, Inc., an Illinois corporation (the
“Company”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Company has issued and sold $350,000,000 aggregate principal
amount of its Senior Notes due October 26, 2030 (the “Initial Notes”). The
Initial Notes and any other Notes that may from time to time be issued pursuant
to the Note Agreement (including any notes issued in substitution for any of the
Notes) are herein collectively called the “Notes” and individually a “Note.”

 

II.    The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Subsidiary Guarantor under the Guaranty
Agreement dated as of October 26, 2020 executed by certain Subsidiaries of the
Company (together with each entity that from time to time becomes a party
thereto by executing a Guarantor Supplement pursuant to Section 13.1 thereof,
collectively, the “Subsidiary Guarantors”) in favor of each holder from time to
time of any of the Notes (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”).

 

III.   The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

 

IV.  Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.

 

Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

 





 

 

The Additional Guarantor hereby becomes a Subsidiary Guarantor (as defined in
the Guaranty Agreement) for all purposes of the Guaranty Agreement. Without
limiting the foregoing, the Additional Guarantor hereby (a) jointly and
severally with the other Subsidiary Guarantors under the Guaranty Agreement,
guarantees to the holders from time to time of the Notes the prompt payment in
full when due (whether at sated maturity, by acceleration or otherwise) and the
full and prompt performance and observance of all Guaranteed Obligations (as
defined in Section 1 of the Guaranty Agreement) in the same manner and to the
same extent as is provided in the Guaranty Agreement, (b) accepts and agrees to
perform and observe all of the covenants set forth therein, (c) waives the
rights set forth in Section 3 of the Guaranty Agreement, (d) [agrees to perform
and observe the covenants contained in Section 8 of the Guaranty Agreement,
(e) makes the representations and warranties set forth in Section 9 of the
Guaranty Agreement] and (f) waives the rights, submits to jurisdiction, and
waives service of process as described in Section 13.6 of the Guaranty
Agreement.

 

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 12 of the Guaranty Agreement is set
forth below.

 

In Witness Whereof, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

  [Name of Additional Guarantor]       By:     Name:     Title:

 

  Notice Address for such Additional Guarantor            

 



2

 

 

 

Form of Opinion of Special Counsel
For The Note Parties

 

The following opinions are to be provided by special counsel for the Note
Parties, subject to customary assumptions, limitations and qualifications. All
capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Note Purchase Agreement.

 

1.       Each Note Party is a company duly organized, validly existing and in
good standing under the laws of Illinois or Delaware, as applicable, and has the
corporate power and authority to conduct its business as currently conducted and
to enter into the Note Documents to which it is party and to perform its
obligations thereunder.

 

2.       The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

3.       The Subsidiary Guaranty has been duly authorized, executed and
delivered by the Subsidiary Guarantors and constitutes a legal, valid and
binding agreement of the Subsidiary Guarantors, enforceable against the
Subsidiary Guarantors in accordance with its terms.

 

4.       The Notes being purchased by you at the Closing have been duly
authorized, executed and delivered by the Company and constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms.

 

5.       No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Note Parties is required in
connection with the execution, delivery or performance by the Note Parties of
the Note Documents.

 

6.       Assuming the accuracy of the representations and warranties of the
Purchasers contained in the Note Purchase Agreement, it was not necessary in
connection with the offering, sale and delivery of the Notes purchased by you at
the Closing, under the circumstances contemplated by the Note Purchase
Agreement, to register said Notes under the Securities Act of 1933, as amended,
or to qualify an indenture in respect of the Notes under the Trust Indenture Act
of 1939, as amended.

 

7.       The execution, delivery and performance by the Note Parties of the Note
Documents does not and will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of any Note Party under, any corporate charter, by-laws or other
constituent document or any other agreement or instrument relating to the
borrowing of money known to us to which any Note Party or any Subsidiary is
bound or by which any Note Party or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to any Note
Party or any Subsidiary or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to any Note Party or
any Subsidiary.

 

SCHEDULE 4.4(a)
(to Note Purchase Agreement)

 



 

 

 

8.       The Company is not an “investment company” or, to the knowledge of such
counsel, a Person directly or indirectly controlled by or acting on behalf of an
“investment company” within the meaning of the Investment Company Act of 1940.

 

9.       Assuming the accuracy of the representations and warranties of the Note
Parties contained in the Note Purchase Agreement, none of the transactions
contemplated by the Note Purchase Agreement (including, without limitation, the
use of the proceeds from the sale of the Notes) will violate or result in a
violation of Regulation T, U or X of the Board of Governors of the United States
Federal Reserve System, 12 CFR, Part 220, Part 221 and Part 224, respectively.

 



-2-

 

 

Form of Opinion of Special Counsel
For The Purchasers

 

[To Be Provided on a Case by Case Basis]

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)

 



 

 

 

Schedules 5.3-10.6

 

Redacted from this filing.

 

SCHEDULE

(to Note Purchase Agreement)

 



 

 

 

Exhibit 14.2

 

Form of

U.S. Tax Compliance Certificate

 

Reference is hereby made to the Note Purchase Agreement dated as of October 26,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), among Morningstar, Inc. an Illinois corporation and
the Purchasers that are signatories thereto.

 

Unless otherwise defined herein, capitalized terms defined in the Note Purchase
Agreement and used herein have the meanings given to them in the Note Purchase
Agreement.

 

Pursuant to the provisions of Section 14.2 of the Note Purchase Agreement, the
undersigned hereby certifies that:

 

(i)it is the sole record and beneficial owner of the Notes in respect of which
it is providing this certificate;

 

(ii)it is not a bank within the meaning of Section 881(c)(3)(A) of the Code;

 

(iii)it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code; and

 

(iv)it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Company with a certificate of its non-U.S.
Person status on IRS Form W-8BEN, IRS Form W-8ECI or IRS Form W-8BEN-E.

 

[Purchaser]   By:       Name:     Title:  

 

Date: ________ __, 2020

 

EXHIBIT 14.2

(to Note Purchase Agreement)

 



 

 

 

Purchaser Schedule

 

Redacted from this filing.

 

Purchaser Schedule

(to Note Purchase Agreement)

 



 

 

 

 

 

 

 

 

 